 1

 2

 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT SEATTLE

 5
         SIONE LUI,
 6                             Petitioner,
                                                           C18-893 TSZ
 7           v.
                                                           ORDER
 8       MIKE OBENLAND,
 9                             Respondent.

10
             Having reviewed the Report and Recommendation, docket no. 17, of the
11
     Honorable Mary Alice Theiler, United States Magistrate Judge, petitioner’s objections
12
     thereto, docket no. 18, and respondent’s response, docket no. 19, to petitioner’s
13
     objections, the Court ORDERS:
14
             (1)    The Report and Recommendation is ADOPTED in part and MODIFIED in
15
     part;
16
             (2)    The Petition for a Writ of Habeas Corpus, docket no. 1, is DENIED, and
17
     this action is DISMISSED with prejudice;
18
             (3)    Petitioner, however, is GRANTED a certificate of appealability with
19
     respect to his ineffective assistance of counsel claims (Grounds 2-5), 1 as to which
20

21   1
     Petitioner no longer pursues Grounds 7, 8, and 10, in which he asserts ineffective assistance of
   counsel relating to, respectively, the decision not to present testimony about petitioner’s arm
22 injury, the failure to develop “other suspect” evidence, and the choice not to offer as evidence the

23

     ORDER - 1
 1 reasonable jurists could disagree, as evidenced by the dissent in In re Lui, 188 Wn.2d

 2 525, 397 P.3d 90 (2017); and

 3          (4)     The Clerk is directed to enter judgment consistent with this Order and to

 4 send a copy of the Judgment and this Order to all counsel of record and to Magistrate

 5 Judge Theiler.

 6          IT IS SO ORDERED.

 7          Dated this 28th day of August, 2019.

 8

 9

10
                                                         A
                                                         Thomas S. Zilly
                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21 unrelated misdeeds of Detective Gulla. With regard to petitioner’s prosecutorial misconduct
     claim (Ground 6), a certificate of appealability is DENIED, and petitioner has abandoned all
22 other claims in his habeas petition, see Objections at 1 (docket no. 18).

23

     ORDER - 2
